112 S.E.2d 528 (1960)
251 N.C. 775
SOUTHEASTERN BAPTIST THEOLOGICAL SEMINARY, INC.
v.
WAKE COUNTY and Town of Wake Forest.
No. 455.
Supreme Court of North Carolina.
January 29, 1960.
*532 Thomas A. Banks, J. C. Keeter, Wright T. Dixon, Jr., Raleigh, for defendants-appellants.
Mordecai, Mills & Parker, Raleigh, for plaintiff-appellee.
WINBORNE, Chief Justice.
The Constitution of North Carolina, Article V, Section 5, declares in respect to property exempt from taxation, that "The General Assembly may exempt * * * property held for educational, scientific, literary, charitable or religious purposes * * *." And pursuant to the authority so given by the Constitution the General Assembly has enacted a statute, G.S. § 105-296, declaring in pertinent part that "the following real property, and no other, shall be exempted from taxation * * *: (4) Buildings, with the land actually occupied, wholly devoted to educational purposes, belonging to, actually and exclusively occupied and used for public libraries, colleges, academies, industrial schools, seminaries, or any other institutions of learning, together with such additional adjacent land owned by such libraries and educational institutions as may be reasonably necessary for the convenient use of such buildings, and also buildings thereon used as residences by the officers or instructors of such educational institutions."
*533 In this connection this Court stated in Harrison v. Guilford County, 218 N.C. 718, 12 S.E.2d 269, that statutes exempting specific property from taxation because of the purposes for which such property is held and used, are and should be construed strictly, when there is room for construction, against exemption and in favor of taxation (citing cases).
"By the rule of strict construction, however, is not meant that the statute shall be stintingly or even narrowly construed * * but it means that everything shall be excluded from its operation which does not clearly come within the scope of the language used," Stacy, C. J., in State v. Whitehurst, 212 N.C. 300, 193 S.E. 657, 659, 113 A.L.R. 740.
The words used in the statute must be given their natural or ordinary meaning. 71 C.J. 353; 99 C.J.S. Workmen's Compensation § 20; Borders v. Cline, 212 N.C. 472, 193 S.E. 826.
The words of G.S. § 105-296(4), given their ordinary meaning, are clear and require no construction. Hence, testing the findings of fact in respect to each unit of property here under consideration, in the light of the language of the statute G.S. § 105-296, it appears that the thirteen units listed by the court below as exempt come within the description of property permissively exempt from taxation under the Constitution and the statute. It is axiomatic in this State that the findings of fact made by the judge of Superior Court, if supported by any competent evidence, are conclusive and binding on appeal to this Court. And the findings of fact so made in instant case appear to be supported by sufficient competent evidence.
Finally it may be noted that since plaintiff has not appealed, question as to correctness of the conclusion of law in the light of the findings of fact in respect to the three units held to be taxable is not before the Court for decision.
In the record of case on appeal defendants list many exceptions and assignments of error. They have been given due consideration, and in them prejudicial error is not made to appear.
The judgment from which appeal is taken is
Affirmed.
DENNY, J., took no part in the consideration or decision of this case.